UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-7053


TORREY LAVELL WASHINGTON,

                   Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director Virginia Department of Corrections,

                   Respondent - Appellee.



                                     No. 19-7180


TORREY LAVELL WASHINGTON,

                   Petitioner - Appellant,

             v.

HAROLD W. CLARKE,

                   Respondent - Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:17-cv-00231-MSD-LRL; 2:19-cv-
00334-MSD-LRL)


Submitted: February 18, 2020                              Decided: February 21, 2020
Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Torrey Lavell Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       The district court accepted the recommendation of the magistrate judge and

dismissed Torrey Lavell Washington’s petition for a writ of habeas corpus under 28 U.S.C.

§ 2254 (2018) on March 18, 2019. Washington filed a Fed. R. Civ. P. 60(b) motion for

relief from judgment in May 2019; the district court construed that motion as an

unauthorized successive § 2254 petition and dismissed it on June 26, 2019 for lack of

jurisdiction, because Washington had not obtained prefiling authorization from this court.

See 28 U.S.C. § 2244(b)(3)(A) (2018); United States v. McRae, 793 F.3d 392, 397-400 (4th

Cir. 2015).

       In appeal No. 19-7053, Washington appeals the district court’s order dismissing his

original habeas petition with prejudice. See Fed. R. App. P. 3(c)(1)(B); Jackson v.

Lightsey, 775 F.3d 170, 175-76 (4th Cir. 2014) (noting we construe requirements of Rule

3 liberally to ascertain whether notice of appeal complies with those requirements). In

appeal No. 19-7180, he appeals the district court’s dismissal of his successive § 2254

petition. We dismiss both appeals for lack of jurisdiction because the notices of appeal

were not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). The district

court entered its orders on March 18 and June 26, and Washington filed the corresponding

                                            3
notices of appeal on July 11 and August 7, respectively. Because Washington failed to file

a timely notice of appeal or to obtain an extension or reopening of the appeal period in

either case, we deny leave to proceed in forma pauperis and dismiss the appeals.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            4